Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  December 10, 2014                                                                     Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                        Michael F. Cavanagh
  150160-1(55)                                                                          Stephen J. Markman
                                                                                            Mary Beth Kelly
                                                                                             Brian K. Zahra
  ELDON E. JOHNSON, as Trustee of the PAMELA                                         Bridget M. McCormack
  B. JOHNSON TRUST,                                                                        David F. Viviano,
                                                                                                         Justices
             Plaintiff-Appellant,
                                                               SC: 150160-1
  v                                                            COA: 315397; 316024
                                                               Charlevoix CC: 11-084523-CH
  JAMES ANDERSON, PATRICIA ANDERSON,
  APJ PROPERTIES, LLC, and CITY OF
  CHARLEVOIX,
             Defendants-Appellees.
  ________________________________________/

        On order of the Chief Justice, the motion of plaintiff-appellant for leave to file a
  reply brief in excess of the page limit restriction is GRANTED. The reply brief
  submitted on December 2, 2014, is accepted for filing.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                              December 10, 2014